DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “lower” in claim 3 is a relative term which renders the claim indefinite. The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 discloses “a fibrous transition layer between said bushing and said insert body, in particular, between said bushing and said battens”.  It is not clear if the portion of the claim after “in particular” is required, rendering the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 10-12, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2349703 (Hayden et al. hereinafter).
With regard to claim 1, Hayden et al. discloses an insert for a wind turbine blade root (paragraph [0001]), the insert comprising: 
an insert body; 
a bushing with a threaded bore (303) and an outer surface with circumferential grooves (302); and 
a transition layer comprising fibrous plies (220a) covering the bushing outer surface, and windings (221a) over said fibrous plies such that successive said plies (220a, 220b) alternate with said windings (221a, 221b), 
 wherein each fibrous ply (220a, 220b) is anchored into the grooves by an associated set of said windings (221a, 221b, respectively), and said insert body surrounds said transition layer.
With regard to claim 2, Hayden et al. discloses the insert according to claim 1, wherein one or more of the sets of said windings have multiple windings per groove (Fig.’s 5a-5c).
With regard to claim 5, Hayden et al. discloses the insert according to claim 1, wherein the circumferential grooves are circumferential annular grooves (Fig. 7 and 8).
With regard to claim 10, Hayden et al. discloses the insert according to claim 1, wherein the insert body comprises two or more fibrous battens (paragraph [0021]) fitted around the transition layer, and each batten has a deltoid cross-section so that the battens give the insert a quadrilateral cross-section.
 Hayden et al. does not teach that each batten has a deltoid cross-section so that the battens give the insert a quadrilateral cross-section.
Since Applicant has not disclosed that having each batten having a deltoid cross-section so that the battens give the insert a quadrilateral cross-section solves any stated problem or is for any particular purpose above the fact that this describes the shapes of the battens and inserts and it appears that the apparatus of Hayden et al. would perform equally well with the shapes as claimed by Applicant, it would have been an obvious matter of design choice to modify the apparatus of Hayden et al. by utilizing the specific shapes as claimed for the purpose of defining the shapes of the battens and a cross section of the insert.
With regard to claim 11, the Hayden et al. modification with regard to claim 10 discloses an insert for a wind turbine blade root, the insert comprising a bushing embedded in an insert body, said bushing having a threaded bore (303), wherein said insert body comprises two or more fibrous battens (220a, 220b) fitted around the bushing, and each batten has a deltoid cross-section so that the battens give the insert a quadrilateral cross-section.
With regard to claim 12, insofar as claim 12 is definite, the Hayden et al. modification with regard to claim 10 discloses the insert according to claim 11, further comprising a fibrous transition layer between said bushing and said insert body, in particular, between said bushing and said battens.
With regard to claim 17, the Hayden et al. modification with regard to claim 10 discloses the insert according to claim 10, wherein the insert extends in a lengthwise direction, and the fibrous battens (220a, 220b) comprise fibres extending substantially in the lengthwise direction (Fig.’s 5a-5c).
With regard to claim 18, Hayden et al. discloses a wind turbine blade comprising: a root and a tip, the wind turbine blade extending from the root to the tip; and a plurality of inserts according to claim 1 embedded in the root (paragraph [0001]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6 and 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2952735 (Grove-Nielsen hereinafter) in view of USPAP 2014/0030094 (Dahl et al. hereinafter).
With regard to claim 1, Grove-Nielsen discloses an insert for a wind turbine blade root (claim 1; Fig. 3, 4), the insert comprising: 
a bushing (9) with a threaded bore (12) and an outer surface with circumferential grooves (15); and 
a transition layer comprising fibrous plies (20) covering the bushing (9) outer surface, and windings (21) over said fibrous plies (20) such that successive said plies (20) alternate with said windings (21), wherein each fibrous ply (20) is anchored into the grooves (15) by an associated set of said windings (21), and said insert body surrounds said transition layer.
Grove-Nielsen does not disclose the insert comprising an insert body.
Dahl et al. teaches an insert for a wind turbine blade root (26) wherein the insert comprises both a bushing (7) similar to that of Grove-Nielsen as well as an insert body (Fig.’s 10-12 and 14) wherein the bushing is interior to the insert body.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Grove-Nielsen by providing an insert body wherein the bushing is interior to the insert body as taught in Dahl et al. for the purposes of providing an improvement of the strength of the fixation of the blade of the hub of the wind turbine (paragraph [0049] of Dahl et al.).
With regard to claim 2, the Grove-Nielsen modification with regard to claim 1 discloses the insert according to claim 1, wherein one or more of the sets of said windings (21) have multiple windings per groove (paragraph [0038]).
With regard to claim 5, the Grove-Nielsen modification with regard to claim 1 discloses the insert according to claim 1, wherein the circumferential grooves (15) are circumferential annular grooves (paragraph [0032] discloses that the grooves may run angled to the middle axis, anticipating circumferential grooves).
With regard to claim 6, the Grove-Nielsen modification with regard to claim 1 discloses the insert according to claim 5, wherein the circumferential annular grooves (15) alternate with circumferential annular ridges (Fig. 5), and the windings (21) are formed by a filamentary material with connecting sections of the filamentary material which ride over the circumferential annular ridges between the circumferential annular grooves (15) and connect together windings (21) in adjacent circumferential annular grooves (15, Fig. 9).
With regard to claim 9, the Grove-Nielsen modification with regard to claim 1 discloses the insert according to claim 1, wherein the outer surface of the bushing (9) has a sectional profile across the grooves (15) with a series of crests and troughs; and
the crests and/or the troughs are rounded (Fig.’s 5-7).
Allowable Subject Matter
Claims 4, 7, 8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPAP’s 2015/0233260, 2014/0234109, 2014/0140853, 2022/0069423 and 2022/0055323 as well as USP’s 10,190,571, 9,995,271, 7,163,378, 11,267,208 and 4,260,332 all disclose wind turbine blade root connections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/           Primary Examiner, Art Unit 3745